Title: Enclosure I: Resolution of the Virginia Assembly, 28 December 1784
From: Virginia Assembly
To: 

 

[Richmond] December the 28th 1784

Resolved that the Commissioners or any two of them appointed on the 28th day of June last to concert with Commissioners on the part of Maryland regulations touching the navigation and jurisdiction of the Potowmack, be further authorized to unite with the said Commissioners in representing to the State of Pensylvania that it is in contemplation of the said two states to promote the clearing and extending the navigation of Potowmack from tide Water upwards as far as the same may be found practicable: to open a convenient road from the head of such navigation to the Waters running into the Ohio, and to render these Waters navigable as far as may be necessary and proper: that the said Works will require great expence, which may not be repaid unless a free use be secured to the said States and their Citizens of the Waters of the Ohio and its branches as far as the same lie withing the limits of Pensylvania: that as essential advantages will accrue from such works to a considerable portion of the said State it is thought reasonable that the Legislature thereof should by some previous act engage that for the encouragement of the said Works, all articles of produce or Merchandize which may be conveyed to or from either of the said two States through either of the said Rivers within the limits of Pensylvania to or from any place without the said limits shall pass throughout free from all duties or tolls whatsoever, other than such tolls as may be established and be necessary for reimbursing expences incurred by the said State or its Citizens in clearing, or for defraying the expence of preserving the navigation of the said Rivers: and that no articles imported into the State of Pensylvania through the Channel or Channels or any part thereof to be opened as aforesaid, and vended or used within the said State shall be subject to any duties or imposts, other than such articles would be subject to, if imported into the said State through any other Channel whatsoever; and it is further Resolved that in case a joint representation in behalf of this State and of Maryland shall be rendered by circumstances unattainable, the said Commissioners or any two of them may of themselves make such representations on

the subject to the State of Pensylvania as may in such event become proper, and that in either event they report their proceedings to the next General Assembly.
Resolved that a Copy of the above resolutions be transmitted forthwith by the Executive to the State of Maryland.
